DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kenneth Vu on 09/10/2021.
The application has been amended as follows: 
	16. (currently amended) A method for providing an antenna package comprising: 
providing a chip package including a plurality of feed lines; 
forming a first half antenna subassembly electrically coupled to the feed lines; and 
forming a second half antenna subassembly electrically coupled to the feed lines; 
forming antenna elements on an outward facing surface of the first and second half antenna subassemblies, 
wherein the antenna elements and the feed lines have impedances that substantially match, 
wherein the first and second half antenna subassemblies point away from each other in a direction substantially perpendicular to the chip package, 
wherein the first and second half antenna subassemblies include a flex substrate formed from printed circuit boards (PCB) or flex-film PCB, and 



Reasons for Allowance
Claim 1, 3-4, 6-8, 10-16, 18-20, and 22-23 allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record fails to disclose or render obvious the claim including, added primarily for emphasis, the recitation “…each of the first and second antenna subassemblies comprise antenna elements on an outward facing surface of the first and second antenna subassemblies…the first and second antenna subassemblies point away from each other in a direction substantially perpendicular to the chip package, wherein the first antenna subassembly comprises a plurality of first half dipoles, and wherein the first antenna subassembly is bent in an upward direction.” 
Regarding claim 16, the prior art of record fails to disclose or render obvious the claim including, added primarily for emphasis, the recitation “…forming antenna elements on an outward facing surface of the first and second half subassemblies…the first and second antenna subassemblies point away from each other in a direction substantially perpendicular to the chip package, wherein the first and second half antenna subassemblies include a flex substrate formed from printed circuit boards (PCB) or flex-film PCB, and wherein the flex substrate of the first and second half subassemblies are L-shaped projecting outward from the chip package.” 
Regarding claim 19, the prior art of record fails to disclose or render obvious the claim including, added primarily for emphasis, the recitation “…each of the first and 
The antenna arrangement and configuration provides a unique antenna and feed structure for chip antenna packages not realized by the prior art of record.
For example, Jeong (US 20190123425 A1) does not teach the unique claimed arrangement of chip package integrated subassemblies of dipole antennas of the instant invention including half subassemblies with flex circuit boards and/or dipoles perpendicular to the chip package and facing in an outward or upward direction. There is no reason or suggestion in the prior art references of record for one of ordinary skill in the art to modify Jeong to include the above features.
Dependent claim 3-4, 6-8, 10-15 is allowable based on its dependence on claim 1. Dependent claim 18 is allowable based on its dependence on claim 16. Dependent claim 20 and 22-23 is allowable based on its dependence on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/AMAL PATEL/Examiner, Art Unit 2845